Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 1 of 9 PageID #: 58




           EXHIBIT 1
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 2 of 9 PageID #: 59




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
                                                                   X
      CESAR BARENFALLER and ANYELO
      BARENFALLER, on behalf of themselves and all
      other similarly situated persons,

                                            Plaintiffs,
                                                                            Civ. No.: 19-CV-06536
                     v.                                                     (GRB)(ARL)

      SPORTIME CLUBS, LLC, ISLAND TENNIS, INC.,
      and related entities d/b/a SPORTIME, CLAUDE
      OKIN, SUE de LARA and RAYMOND LEACH,

                                            Defendants.

                                                                   -X
                  SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS

                      WHEREAS, Plaintiffs CESAR BARENFALLER ("Cesar") and ANYELO
      BARENFALLER ("Anyelo"), on behalf of themselves and all similarly situated persons
      (collectively referred to as "Plaintiffs") and SPORTIME CLUBS, LLC, ISLAND TENNIS, INC.,
      and related entities d/b/a SPORTIME ("Sportime"), CLAUDE OKIN, SUE de LARA and
      RAYMOND LEACH (collectively referred to as "Defendants") (Plaintiffs and Defendants
      collectively, the "Parties") desire to resolve, settle and agree to dismiss with prejudice all claims
      Plaintiffs have made pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. ("FLSA"),
      that were raised or could have been raised in or by the Amended Complaint ("Complaint") in the
      above-captioned action (the "Lawsuit"), without further litigation and adjudication;

                      WHEREAS, Plaintiffs and Defendants have chosen to enter into this Settlement
      Agreement and Release of FLSA Claims ("Agreement") to avoid further proceedings with respect
      to any and all claims Plaintiffs have made pursuant to the FLSA ("FLSA Claims") against
      Defendants in this Lawsuit or that Plaintiffs could assert in any other case or forum and intending
      to settle, bar and waive any and all such FLSA claims that Plaintiffs have or may have against
      Defendants;

                     WHEREAS, the Parties understand and agree that Defendants deny each and every
      allegation of wrongdoing, including, but not limited to, the allegations and statements contained
      in the pleadings in the Lawsuit, and in any other document or statement whatsoever;

                      WHEREAS, the Parties understand and agree that neither the making of this
      Agreement nor anything contained herein, shall be construed or considered in any way to be an
      admission by Defendants or any other person or entity of guilt or noncompliance with federal,
      state, or local statute, order, regulation or ordinance, public policy, tort (whether intentional,
      negligent or otherwise), contract (whether oral or written, express or implied), common law,
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 3 of 9 PageID #: 60




      Defendant's policies, practices or procedures or of any other wrongdoing whatsoever, whether
      with regard to Plaintiffs or anyone else; and,

                      WHEREAS, the parities understand and agree that Plaintiffs' FLSA Claims shall
      be dismissed in their entirety with prejudice as against Defendants by the Court subject to the terms
      of the Parties' stipulation;

                NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND AMONG
      THE PARTIES that:

                     1. Definitions.

                      (a) "Releasors" shall be defined to include, but is not limited to, Plaintiffs, and all
      presently or formerly affiliated persons or entities, including, but not limited to, their dependents,
      heirs, assigns, successors, creditors, debtors, lienholders or others who might assert any claim
      because of conduct toward or including Releasors themselves; and,

                      (b) "Released Parties" shall be defined to include, but is not limited to, Defendants,
      all presently or formerly affiliated persons or entities, and any successors, assigns, counsel,
      insurers, representatives, the employees and representatives of any such entity (including but not
      limited to Claude Okin, Sue de Lara and Raymond Leach), and any otherwise related persons and
      entities.

                     2. No Consideration Absent Execution of this Agreement and Dismissal of
      Lawsuit.

                  a. Plaintiffs understand and agree that Plaintiffs would not receive the monies and/or
                     benefits specified in Paragraph "5" below, except for Plaintiffs' execution of this
                     Agreement and the fulfillment of the promises contained herein.

                  b. The Parties agree to seek dismissal of the Lawsuit by filing with the Court a joint
                     motion to approve this Agreement and dismiss Plaintiffs' FLSA claims with
                     prejudice. Plaintiffs authorize their counsel to execute the Stipulation and Order of
                     Dismissal with Prejudice, attached as Exhibit A, and to submit any papers to the
                     Court that are necessary to effectuate the dismissal of the Lawsuit and/or the full
                     release of claims, and enforcement of the Agreement.

                  c. This Agreement is contingent on the Court approving the settlement of Plaintiffs'
                     FLSA claims and dismissing the Lawsuit with prejudice. In the event that the Court
                     for any reason declines or fails to dismiss the Lawsuit with prejudice as
                     contemplated by this Agreement, this Agreement shall be voidable. In such case,
                     the Parties shall be returned to their respective statuses as of the date immediately
                     prior to the execution date of this Agreement; the Parties shall proceed in all
                     respects as though the Agreement had not been executed; nothing contained in this
                     Agreement shall be used as an admission against either Party; and no Party to this
                     Agreement shall be deemed to have waived or relinquished any rights, privileges,
                     claims, or defenses by having entered into this Agreement. Notwithstanding the
                     foregoing, the Parties may agree in a separate writing to modify or alter this
                                                     2
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 4 of 9 PageID #: 61




                     Agreement in order to obtain Court approval and dismissal of the Lawsuit with
                     prejudice.

                     3.      Release of Claims.

                       Releasors knowingly and voluntarily release and forever discharge Released Parties
      of and from any claims, causes of action, lawsuits, promises, obligations, charges, complaints,
      appeals and demands whatsoever, in law or equity, which they may have against Released Parties
      as of the date of execution of this Agreement, whether known or unknown, asserted or unasserted,
      arising out of their FLSA wage and/or wage/hour claims, including attorneys' fees, and the FLSA's
      implementing regulations, based upon any conduct occurring up to and including the date of
      Plaintiffs' execution of this Agreement.

                     Consideration.

                       (a) In exchange for the promises made herein by Plaintiffs, including the release of
      claims as set forth herein, Defendant Sportime will pay the total sum of Four Thousand Dollars
      and Zero Cents ($4,000.00) (the "Settlement Amount"), which shall be apportioned to Plaintiffs
      and Plaintiffs' counsel as set forth below. Such Settlement Amount is in consideration for and in
      full satisfaction of all claims set forth in paragraph "3" hereof. Payment of the Settlement Amount
      shall be made as follows:

                             (i)      Defendant Sportime will provide Plaintiffs, through their counsel,
                     with a check made payable to "Law Office of Peter A. Romero PLLC," as attorneys
                     for Plaintiffs in the sum of One Thousand Three Hundred Thirty-Three and 33/100
                     Dollars ($1,333.33), for payment of Plaintiffs' attorneys' fees incurred in this
                     matter, for which Forms 1099 will be issued to Law Office of Peter A. Romero
                     PLLC and to Plaintiffs.

                            (ii)   Defendant Sportime will provide Cesar, through his counsel, with a
                     check made payable to "Cesar Barenfaller" in the amount of Five Hundred and
                     00/100 Dollars ($500.00), less applicable withholdings, to be reported on a Form
                     W-2.

                            (iii) Defendant Sportime will provide Anyelo, through his counsel, with
                     a check made payable to "Anyelo Barenfaller" in the amount of Two Thousand
                     One Hundred Sixty-Six and 67/100 Dollars ($2,166.67), less applicable
                     withholdings, to be reported on a Form W-2.

                     (b) The Settlement Amount shall be paid within thirty (30) calendar days following
      the Court's So Ordering of the attached Stipulation and Order of Dismissal with Prejudice.

                      (c) The payments shall be sent to Plaintiffs' counsel who shall be responsible for
      distribution of the payment to Plaintiffs.




                                                    3
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 5 of 9 PageID #: 62




                     4.      Acknowledgments and Affirmations.

                     (a) Plaintiffs affirm that they have not filed, caused to be filed, or presently are a
      party to any claim against Defendants, except the within Lawsuit; that this Agreement represents
      a settlement of a bona fide dispute regarding wages owed and hours worked; and that Plaintiffs
      shall promptly seek Court approval of this Agreement on the basis that the Agreement is fair and
      reasonable pursuant to the above mentioned joint motion for approval.

                      (b) Plaintiffs affirm that through this Agreement, they have been paid and/or have
      received all compensation, wages, bonuses, other monies, and/or benefits to which Plaintiffs may
      be entitled for work performed and that no other compensation, wages, bonuses, benefits or other
      monies are due.

                      (c) Plaintiffs further affirm that they have not been retaliated against for reporting
      any allegations of wrongdoing by Defendants or their officers, including any allegations of
      corporate fraud. Both Defendants and Plaintiffs acknowledge that this Agreement does not limit
      any Party's right, where applicable, to file or participate in an investigative proceeding of any
      federal, state or local governmental agency. To the extent permitted by law, Plaintiffs agree that
      if such an administrative claim is made, Plaintiffs shall not be entitled to recover any individual
      monetary relief or other individual remedies.

                     5.      Execution. The terms of this Agreement are the product of mutual
      negotiation and compromise between the Parties. Plaintiffs are represented by counsel of their
      choosing and certify that they are satisfied with the advice and services of their counsel, Law
      Office of Peter A. Romero PLLC. The meaning, effect and terms of this settlement have been
      fully explained to Plaintiffs by their counsel. Plaintiffs hereby affirm that they fully understand
      that this Agreement settles, bars and waives any and all FLSA wage payment and/or wage/hour
      claims that they could possibly have against Released Parties.

                     6.     Non-Admission of Wrongdoing. The Parties agree that neither this
      Agreement nor the furnishing of the consideration provided for herein shall be deemed or
      construed, at any time or for any purpose, as an admission by Released Parties of any liability or
      unlawful conduct of any kind. The Parties further agree that neither this Agreement nor the
      furnishing of the consideration provided for herein shall be deemed or construed, at any time or
      for any purpose, to be evidence in any future proceedings other than to enforce the terms of this
      Agreement.

                       7.     Severability and Modification. If any provision of this Agreement or the
      attachments hereto is declared illegal or unenforceable by any court, administrative agency or other
      entity, and if such provision is not susceptible to interpretation or modification to be enforceable
      (which the Parties authorize and direct any court, administrative agency or other entity to do), such
      provision shall immediately become null and void, leaving the remainder of this Agreement in full
      force and effect. If the limited release contained herein is limited or held to be null and void,
      Plaintiffs shall execute additional or supplemental limited release agreements waiving any and all
      claims covered hereby. If Plaintiffs refuse to execute additional or supplemental limited release
      agreements, Plaintiffs shall return, upon demand by Defendants, all payments made hereunder.


                                                    4
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 6 of 9 PageID #: 63




                     8.     Section Headings. Section headings are used herein for convenience of
      reference only and do not affect the meaning of any provision of this Agreement.

                     9.      Entire Agreement. This Agreement, which incorporates as covenants the
      representations and clauses in the introductory "WHEREAS" clauses and includes the terms of the
      Stipulation and Order of Dismissal with Prejudice attached hereto as Exhibit "A," which is
      expressly incorporated herein, sets forth the entire agreement between the Parties hereto relating
      to the subject matter covered by this Agreement, and, except for (1) the parties' Confidential
      Settlement Agreement and General Release of non-FLSA claims ("Non-FLSA Confidential
      Agreement") entered into by Plaintiff and Defendants on APril       , 2020 and (2) the Arbitration
      Agreement with class action waiver entered into between Sportime and Cesar on May 12, 2016
      ("Arbitration Agreement"), fully supersedes any prior agreements or understandings between the
      Parties. This Agreement shall be interpreted under New York law, without regard to its conflict
      or choice of law provisions, to effect a release by Plaintiffs of all actual or potential FLSA
      wage/hour or wage payment claims, whether known or unknown, as set forth herein. No other
      promises or agreements shall be binding or shall modify this Agreement. This Agreement can be
      modified only by a written document, signed by the Parties or their legally designated
      representative, which recites the specific intent to modify this Agreement, or as set forth in
      paragraph "9" hereof.

                      10.     Tax Liability. Plaintiffs shall be required to ensure that all taxes relating
      to any amounts paid hereunder properly are paid, except for the employer's share of FICA taxes
      as set forth in Sections 4(a)(ii) and 4(a)(iii) of this Agreement. In the event that taxes, interest or
      penalties are held to be due and owing as a result of the foregoing payments, the taxes, interest or
      penalties shall be the sole obligation and liability of Plaintiffs, who agree to indemnify and hold
      Defendants harmless for any taxes, interest or penalties incurred by Defendants relating to the
      payments.

                      11.     Capability to Waive Claims. Plaintiffs expressly represent that Plaintiffs
      are able to effect a knowing and voluntary waiver and general release of claims, as contained
      herein, and to enter into this Agreement and are not affected or impaired by illness, use of alcohol,
      drugs or other substances or otherwise impaired. Plaintiffs are competent to execute this
      Agreement and to waive all wage payment and/or wage/hour claims they have or may have against
      Released Parties. Plaintiffs certify that they are not party to any bankruptcy, lien, creditor-debtor
      or other proceeding which would impair their right to settle their claims in this case and to waive
      all FLSA wage/hour claims they may have against Released Parties.

                      12.      Resolution of Disputes. Any dispute, claim or cause of action arising out
      of, or related to, this Agreement shall be settled by arbitration administered by the American
      Arbitration Association, as set forth in the Arbitration Agreement with class action waiver entered
      into between Sportime and Cesar on May 12, 2016, which is incorporated herein by reference.

                     13.    Counterparts. This Agreement may be signed in counterparts. A fax or
      scan signature may serve as an original Agreement. This Agreement will not be effective until
      signed by Defendants.

      PLAINTIFFS AFFIRM THEY HAVE CONSULTED WITH THE LAW OFFICE OF

                                                     5
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 7 of 9 PageID #: 64




      PETER A. ROMERO PLLC PRIOR TO SIGNING THIS AGREEMENT.

      HAVING ELECTED TO EXECUTE THIS AGREEMENT AND TO FULFILL THE
      PROMISES SET FORTH HEREIN AND TO RECEIVE THEREBY THE SETTLEMENT
      SUMS AND OTHER CONSIDERATION IN PARAGRAPH "5," PLAINTIFFS FREELY
      AND KNOWINGLY, AND AFTER DUE CONSIDERATION AND DISCUSSION WITH
      THEIR ATTORNEY, ENTER INTO THIS AGREEMENT INTENDING TO WAIVE,
      SETTLE AND RELEASE ALL WAGE AND HOUR CLAIMS THEY HAVE OR MIGHT
      HAVE AGAINST RELEASED PARTIES, AS SET FORTH HEREIN.

                   IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed
      this Agreement as of the date set forth below:


      Dated: if- 3 Q.    (e, 2020                 By:
                                                          CSATR1-3ARENFALLER

      STATE OF NEW YORK             )
                                    ) ss.:
      COUNTY OF S ‘NRI              )

                     On the---     day of               , 2020, before me, the undersigned, personally
      appeared Cesar Barenfaller, personally known to me or proved to me on the basis of satisfactory
      evidence to be the individual whose name is subscribed to the within instrument and acknowledged
      to me that he executed the same in his capacity, and that by his signature on the instrument, the
      individual executed the instrument intending to resolve, settle and release generally any and all
      claims of every an          d.


                                                                           VINCENT PEAS
                                                                   Notary Public, State of New York
      Signatur and Office of individual                                   No. 01PE6196387
      taking acknowledgment                                          Qualified in Suffolk County
                                                                Commission Expires November 17, 20




                                                  6
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 8 of 9 PageID #: 65




      Dated: (/1 5 d       , 2020                 By:
                                                           ANYELO BARENFALLER

      STATE OF NEW YORK             )
                                    ) ss.:
      COUNTY OF                     )

                      On th e-
                            - (3 day of      O( )       , 2020, before me, the undersigned, personally
      appeared Anyelo Barenfaller, personall known to me or proved to me on the basis of satisfactory
      evidence to be the individual whose name is subscribed to the within instrument and acknowledged
      to me that he executed the same in his capacity, and that by his signature on the instrument, the
      individual executed the instr ment intending to resolve, settle and release generally any and all
      claims of every          y ki


                                                                  VINCENT PERS
      Signature and Off ce of individual                  Notary Public, State 0 New York
      taking acknowledgment                                      No. 01PE6196387
                                                             Qualified in Suffolk County
                                                        Commission Expires November 17, 20




                                                  7
Case 2:19-cv-06536-GRB-ARL Document 16-1 Filed 05/05/20 Page 9 of 9 PageID #: 66




                                             SPORTIME CLUBS, LLC

      Dated:            , 2020
                                             Name:

                                             Title:     t 7. t          9            3Y---V-'41 ; 4-1-
                                                 ,vt                                    evicS


                                             ISLAND TENNIS, INC.
                  f
      Dated:            , 2020               By:

                                             Name:      C.              (.2
                                             Title:      I 2 / 1.   I       (9   ,


      Dated:            , 2020        By:
                                             CLAUDE OKIN


      Dated:            ,   2020       By:
                                             SUE de L


      Dated:            , 2020         By:
               5 1 51                        RAYMOND L              CH
